                Case 3:20-cv-02013-RS Document 36 Filed 06/25/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LLOYD FARNHAM (CABN 202231)
   CHRIS KALTSAS (NYBN 5460902)
 5 ANDREW F. DAWSON (CABN 264421)
   Assistant United States Attorney
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        FAX: (415) 436-7234
          lloyd.farnham @ usdoj.gov
 9
   Attorneys for United States of America
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,               )   CIVIL CASE NO. 20-02013 VC
                                             )   [Filed March 23, 2020]
15           Plaintiff,                      )
                                             )
16      v.                                   )   NOTICE OF RELATED CASE
                                             )   IN A CRIMINAL ACTION
17   ONE PARCEL OF REAL ESTATE               )
     PROPERTY LOCATED AT 9414 PLAZA          )
18   POINT DRIVE, MISSOURI CITY, TEXAS,      )
     77459,                                  )
19                                           )
             Defendant.                      )
20                                           )
                                             )
21

22   UNITED STATES OF AMERICA,               ) Case No. 20-CR-00249 RS
                                             ) [Filed June 22, 2020]
23           Plaintiff,                      )
                                             )
24      v.                                   )
                                             )
25   ROWLAND MARCUS ANDRADE.                 )
                                             )
26           Defendant.                      )
                                             )
27

28                              [CAPTION CONTINUES NEXT PAGE]
     CERTIFICATE OF SERVICE                  1
     20-CV-02013 VC
                Case 3:20-cv-02013-RS Document 36 Filed 06/25/20 Page 2 of 3




 1

 2   UNITED STATES OF AMERICA,                         ) Case No. CR 20-0260 CRB
                                                       ) [Filed June 25, 2020]
 3           Plaintiff,                                )
                                                       )
 4      v.                                             )
                                                       )
 5   JACK ABRAMOFF,                                    )
                                                       )
 6           Defendant.                                )
                                                       )
 7

 8           The United States, pursuant to Local Criminal Rule 8-1, hereby notifies the Court that the two
 9 above-captioned criminal cases are related, and that these two criminal cases may be related to a
10 pending civil case in this District.

11           The first-filed case, United States of America v. One Parcel of Real Estate Property Located at
12 9414 Plaza Point Drive, Missouri City, Texas, 77459, Case No. 20-CV-02013 VC, was filed on March

13 23, 2020. In that civil forfeiture action, the United States alleges that the defendant property named in

14 the above caption is subject to forfeiture under Title 18, United States Code, Sections 981(a)(1)(A) and

15 (a)(1)(C). The complaint alleges that the defendant property was purchased using the proceeds of funds

16 derived from a wire fraud scheme and money laundering transactions in which Rowland Marcus

17 Andrade was involved.

18           A criminal indictment, United States v. Rowland Marcus Andrade., Case No. 20-CR-00249 RS,
19 was filed on June 22, 2020 and unsealed on June 25, 2020. The indictment charges Rowland Marcus

20 Andrade with one count of wire fraud, 18 U.S.C. § 1343, and one count of money laundering, 18 U.S.C.

21 § 1956(a)(1), alleging that Andrade engaged in scheme to defraud related to the sale of a purported new

22 cryptocurrency called AML Bitcoin. The indictment also includes a criminal forfeiture allegation, under

23 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), seeking forfeiture, upon conviction, of the same

24 property at issue in the civil forfeiture action.

25           A criminal information, United States v. Jack Abramoff, Case No. CR 20-0260 CRB, was filed
26 on June 25, 2020. That information charges Jack Abramoff with one count of conspiracy to commit an

27 offense against the United States, namely wire fraud, in violation of 18 U.S.C. § 371. The information

28 names as a co-conspirator Marcus Andrade, and alleges a conspiracy to make false statements regarding

     CERTIFICATE OF SERVICE                            2
     20-CV-02013 VC
               Case 3:20-cv-02013-RS Document 36 Filed 06/25/20 Page 3 of 3




 1 the cryptocurrency AML Bitcoin. The information also alleges that Abramoff violated the registration

 2 requirement of the Lobbying Disclosure Act by failing to register as a lobbyist after being retained to

 3 have a lobbying contact or having a lobbying contact.

 4          The allegations in the civil forfeiture action, the indictment, and the information, each involve

 5 the activities of Andrade and his company, NAC Foundation, LLC, in connection with the sale of AML

 6 Bitcoin, and the cases involve the same period of alleged criminal conduct by Andrade, 2017 and 2018.

 7 The allegations in the cases therefore relate to the same events, occurrences, transactions, and property,

 8 and each action involve similar allegations. Because of the facts and allegations common to each action,

 9 the actions may entail substantial duplication of labor if heard by different judges. For these reasons,
10 pursuant to Local Rule 8-1(c)(4), the government believes that assignment to a single judge is likely to

11 conserve judicial resources and promote an efficient determination of the action.

12 DATED: June 25, 2020                                           Respectfully submitted,

13                                                                DAVID L. ANDERSON
                                                                  United States Attorney
14

15
                                                                         /s/
16                                                                LLOYD FARNHAM
                                                                  CHRIS KALTSAS
17                                                                Assistant United States Attorneys
18

19

20

21

22

23

24

25

26

27

28

     CERTIFICATE OF SERVICE                           3
     20-CV-02013 VC
